REASONS FOR ALLOWANCE
Claims 1-16 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The specific limitations of “the main shaft is rotatably arranged in a middle portion of the outer casing; one end of the main shaft is connected to a first rear-wheel motion conversion mechanism through a cylindrical two-stage gear transmission system to drive a first rear wheel to steer, and the other end of the main shaft is connected to a second rear-wheel motion conversion mechanism through the planetary gear coupling mechanism to drive a second rear wheel to steer; the intermediate gear is coaxially arranged with and fixed on the main shaft; and coaxially arranged with the cylindrical two-stage gear transmission system, and meshes with the first input gear; the planetary gear coupling mechanism comprises a sun gear, a plurality of planetary gears, a planetary carrier, an inner ring gear sleeve, a first inner ring gear, a second inner ring gear and a plurality of pin shafts; wherein the sun gear is coaxially arranged with and fixed at the other end of the main shaft; the inner ring gear sleeve is rotatably arranged inside the outer casing; the first inner ring gear is provided at one side of the inner ring gear sleeve, and is concentric with the sun gear; the plurality of planetary gears are uniformly provided outside the sun gear in a circumferential direction, and respectively mesh with the sun gear and the first inner ring gear; the planetary carrier is coaxially arranged with the sun gear in spaced manner, and the planetary carrier and the second rear-wheel motion conversion mechanism are coaxially connected to drive the second rear wheel to rotate; one end of each of the pin shafts rotatably passes through the corresponding planetary gear, and the other end of each of the pin shafts is fixedly .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Stabley whose telephone number is (571)270-3249. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R STABLEY/Examiner, Art Unit 3611                                                                                                                                                                                                        

/TONY H WINNER/Primary Examiner, Art Unit 3611